Citation Nr: 1816907	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for a right foot disorder.  

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a left knee disorder.  

8.  Entitlement to service connection for lumbar strain.  

9.  Entitlement to service connection for cataracts.  

10.  Entitlement to service connection for tinea pedis, to include as secondary to pes planus.  

11.  Entitlement to service connection for bilateral pes planus.  

12.  Entitlement to service connection for rhinitis, to include as secondary to sinusitis.  

13.  Entitlement to service connection for headaches, to include as secondary to sinusitis, rhinitis, or PTSD.  

14.  Entitlement to service connection for traumatic brain injury (TBI).  

15.  Entitlement to an initial compensable rating for a left long finger strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2001 to November 2012, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since transferred to the RO in Winston-Salem, North Carolina.

In August 2017, the Veteran testified at a central office hearing before the undersigned.  A transcript of that hearing is of record.  

The Board has re-characterized the Veteran's claim of entitlement to service connection for allergies to separate claims of entitlement to service connection for sinusitis and entitlement to service connection for rhinitis, to include as secondary to sinusitis.  This is based on the Veteran's service treatment records and diagnoses of sinusitis and rhinitis as contained in the October 2013 VA examination.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for a left knee disorder, lumbar strain, cataracts, tinea pedis, bilateral pes planus, rhinitis, headaches, and traumatic brain injury, and entitlement to an initial compensable rating for left long finger strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At the August 2017 hearing, the Veteran withdrew the claim of entitlement to service connection for hemorrhoids.

2.  At the August 2017 hearing, the Veteran withdrew the claim of entitlement to service connection for a dental disorder.

3.  At the August 2017 hearing, the Veteran withdrew the claim of entitlement to service connection for a right foot disorder.

4.  The Veteran does not have a medically-diagnosed right knee disorder.  

5.  The Veteran's bilateral hearing loss is not manifested by auditory thresholds of greater than 40 decibels at 500, 1000, 2000, 3000, or 4000 hertz (Hz), auditory thresholds of 26 decibels or greater for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz, or Maryland CNC speech recognition scores of 94 percent or less.

6.  The Veteran was diagnosed with sinusitis during and after service, with continuity of symptomatology between these diagnoses.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for hemorrhoids have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a dental disorder have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a right foot disorder have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for service connection for a right knee disorder, on a direct basis or secondary to a left knee disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

6.  The criteria for service connection for sinusitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or an authorized representative.  Id.

During the August 2017 central office hearing, the Veteran withdrew the appeals regarding the issues of entitlement to service connection for hemorrhoids, a dental disorder, and a right foot disorder.  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Service Connection

The Veteran's claims of entitlement to service connection for a right knee disorder and bilateral hearing loss must be denied because there is no medical diagnosis for either disorder.  The claim of entitlement to service connection for sinusitis is granted based on continuity of symptomatology for a chronic disease first identified in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Id. at 447-48.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998). 

Regarding a right knee disorder, there is no evidence of a current disorder so as to support the first element of service connection.  The October 2013 VA examiner states that "[t]here is no pathology to render a diagnosis for the right knee."  Consistent with this, the Veteran's medical treatment records contain more complaints specific to the left knee than the right knee.  See, e.g., November 2013 VA medical records.  The lack of a current diagnosis of a right knee disorder means that service connection cannot be granted on a direct basis or as secondary to a left knee disorder.  38 C.F.R. §§ 3.303(d), 3.310(a).

At the August 2017 hearing, the Veteran indicated that he experiences right knee pain.  The Veteran is competent to testify about pain because this symptom is within the knowledge and personal observations of lay witnesses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  But the Veteran is not competent to testify as to a medical diagnosis of a knee disorder, and the Board cannot grant service connection for pain.  The Veteran's lay statements not competent to satisfy the "current diagnosis" element of service connection.  

The Veteran has also stated that his right knee was injured due to lifting, bending, and twisting motions associated with repairing motor vehicles.  His service treatment records are consistent with knee pain.  See, e.g., May 2010 service treatment record (describing right knee strain).  This evidence and testimony is competent to satisfy the second element of service connection.  Unfortunately, because there is no evidence of a current diagnosis, the Veteran's claim of entitlement to service connection for a right knee disorder must be denied because the first element is not satisfied.  

Regarding hearing loss, service connection will be presumed for certain chronic diseases, including bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Because there is no indication that the Veteran's hearing loss was manifested within one year of service, service connection is not  available on a presumptive basis.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the Veteran's October 2013 VA examination, puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
10
10
15
15
10

Speech recognition ability using the Maryland CNC test is 96 percent in the right ear and 96 percent in the left ear.  

For the Veteran's November 2014 examination, puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
0
15
15
10
15

Speech recognition ability using the Maryland CNC test is 96 percent in the right ear and 96 percent in the left ear.

In neither exam is there a puretone threshold of 40 or greater, three puretone thresholds of 26 or greater, or a Maryland CNC score of 94 or less.  For these reasons, the Veteran does not have a hearing loss disability under 38 C.F.R. § 3.385.  

In reaching this conclusion, the Board has considered the Veteran's testimony about in-service noise exposure when a large tire exploded, how he can no longer hear conversations in crowds, how he has to "turn up television or radio," and how his hearing was fine prior to service.  See August 2017 hearing transcript.  The Veteran is competent to testify about these occurrences because they are within the knowledge and personal observations of lay witnesses.  Barr, 21 Vet. App. at 309.  Unfortunately, his lay testimony alone is insufficient to support a diagnosis of hearing loss under the mechanical application of 38 C.F.R. § 3.385.  

Regarding sinusitis, a service treatment record dated October 2008 contains a diagnosis of sinusitis.  The Veteran was regularly treated for sinus congestion and headaches from that date, as noted in service treatment records dated June 2011 and July 2011.  He has credibly testified of consistent sinus problems since leaving service in November 2011.  The Veteran was diagnosed with chronic sinusitis as part of an October 2013 VA examination, and thus, there are diagnoses of this condition both during and after service, which the Board finds constitute some medical evidence that the Veteran's sinusitis was chronic and continued after he left service.  Therefore, given the in-service diagnosis of sinusitis, the October 2013 diagnosis of chronic sinusitis, and the continuity of symptomatology between these diagnoses, the Board finds that service connection for sinusitis is warranted.  No other diagnosis of an allergic condition has been diagnosed and linked to service, so service connection for any other allergic condition is not warranted.  Service connection for rhinitis will be addressed in the remand portion of this decision.


ORDER

The appeal of the denial of the claim of entitlement to service connection for hemorrhoids is dismissed.

The appeal of the denial of the claim of entitlement to service connection for a dental disorder is dismissed.

The appeal of the denial of the claim of entitlement to service connection for a right foot disorder is dismissed.

Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for sinusitis is granted.


REMAND

For the Veteran's remaining claims, a remand is required so that the RO can obtain addendum medical opinions and conduct new VA examinations.  

I.  Addendum Medical Opinions

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Regarding a left knee disorder, the October 2013 VA examination contains a diagnosis of left knee patellarfemoral syndrome.  The examiner opines that this disorder is less likely than not related to service because "the last time [the Veteran] had any knee complaints was in 2002, over 10 years ago."  

The left knee opinion is inadequate because it is based on insufficient facts.  See Nieves-Rodriguez, 22 Vet. App. at 302.  At the August 2017 Board hearing, the Board finds that the Veteran provided competent testimony regarding in-service knee pain, including while marching.  The Veteran is competent to testify pain because this symptom is within the knowledge and personal observations of lay witnesses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  An addendum medical opinion is required that addresses the Veteran's lay testimony.  

Regarding a back disorder, the October 2013 VA examination contains a diagnosis of lumbar strain.  The examiner opines that this disorder is less likely than not related to service because a back disorder was not diagnosed during service and the only in-service record involving a back disorder was "back pain/muscle aches X2 weeks due to sleep positions."  See May 2003 service treatment record.

Like the left knee opinion, the back opinion is inadequate for failure to consider lay statements regarding in-service symptomatology.  At the August 2017 hearing, the Veteran credibly stated that he experienced back pain while bending to repair trucks and while serving as color guard in marching ceremonies.  See Barr, 21 Vet. App. at 309.  An addendum opinion is required that considers this testimony.  See Nieves-Rodriguez, 22 Vet. App. at 302; Dalton, 21 Vet. App. at 39.

Regarding cataracts, an October 2013 VA eye examination contains a diagnosis of this disorder.  The examiner opines that this disorder is less likely than not related to service because "cataracts appear to be congenital in nature due to their symmetry" and while an "[e]ye examination of 02/2008 shows traumatic cataracts . . . there was no history of eye injuries or diseases nor records of head injury."  

An addendum cataracts opinion is required that considers the Veteran's lay testimony.  During the August 2017 hearing, the Veteran stated that he experienced in-service head trauma, including a 2005 strike to the head by a rifle butt that resulted in blurred vision.  Consistent with that, the service treatment record indicating "traumatic cataract" is dated November 2005.  Given the corroboration between the reported date of the head strike and the medical treatment of "traumatic cataract," on remand the medical examiner must assume that the Veteran's report of in-service head injury is credible.  See Nieves-Rodriguez, 22 Vet. App. at 302; Dalton, 21 Vet. App. at 39.

Regarding tinea pedis, an October 2013 VA medical opinion identifies this disorder but states that it is less likely than not related to service because there is no evidence of in-service complaints.  An addendum medical opinion is required that considers a December 2002 service treatment record describing tinea and the Veteran's lay testimony regarding this disorder.  See Nieves-Rodriguez, 22 Vet. App. at 302; Barr, 21 Vet. App. at 309.

Regarding bilateral pes planus, the Veteran's November 1999 entrance examination states that the Veteran has mild, asymptomatic pes planus.  The October 2013 VA examiner identifies this disorder and states that it "clearly and unmistakably existed prior to service" and "was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner's rationale for this opinion is that pes planus was noted on entry and there is "no evidence of complaints over the last 10 [years] of service."

Since pes planus was noted on entry, the correct standard for service connection is whether it is at least as likely as not that the Veteran's pes planus was aggravated beyond its natural course during service.  The "clearly and unmistakably" standard employed by the examiner is a higher standard than what is required.  An addendum medical opinion is required.  

Regarding rhinitis, the October 2013 VA examination contains a diagnosis for this disorder.  The examiner only opines as to service connection for sinusitis, not rhinitis.  An addendum medical opinion is required to assess entitlement to service connection for rhinitis, to include as secondary to sinusitis.  

Regarding headaches, the October 2013 VA headaches examination contains a diagnosis of tension headaches.  The examiner opines that headaches are less likely than not related to service because "there is no evidence of any chronic headache complaints in any active duty records" and "[h]e had a one time complaint of sinus headache."  

The Board disagrees with this rationale for two reasons.  First, there is no requirement that the in-service incidence be chronic.  Second, service treatment records indicate treatment for sinus headaches in October 2004, June 2011, and July 2011, so treatment was clearly not confined to a single instance.  An addendum medical opinion is required that considers additional evidence of in-service treatment for sinus headaches.  See Nieves-Rodriguez, 22 Vet. App. at 302.

II.  Medical Examinations

A new examination is required for the Veteran's traumatic brain injury (TBI) claim.  A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

These factors are satisfied with regard to the Veteran's TBI claim.  Regarding the first element, an August 2015 VA medical letter states that the Veteran experiences TBI symptoms.  Regarding the second element, during the August 2017 hearing the Veteran testified that during service he experienced a concussion after his truck rolled over.  He also stated that in 2003 he received a staple in the back of his head as a result of falling off the back of a truck.  Regarding the third and fourth elements, there is an indication that the Veteran's current TBI symptoms are the result of these in-service head injuries but there is insufficient medical evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, a VA examination and medical opinion for TBI are required.    

A new examination is also required regarding the Veteran's left long finger strain.  In October 2013, the VA conducted an examination to assess the nature and severity of this disorder.  In 2016, the United States Court of Appeals for Veterans Claims held that a VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The October 2013 VA examination did not contain such findings.  A new examination is required.  

VA treatment records to August 23, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 24, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from August 24, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, one or more examiners should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed left knee disorder, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's lay testimony about in-service knee pain, including while marching and standing for extended periods of time.  See August 2017 hearing transcript.  For purposes of the opinion, the examiner should assume that this testimony is credible.  

b. Whether the Veteran has any current or previously-diagnosed lumbar strain, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's lay testimony about in-service back pain, including while marching, while standing for an extended periods of time, and while repairing trucks.  See August 2017 hearing transcript.  For purposes of the opinion, the examiner should assume that this testimony is credible.

c. Whether the Veteran has any current or previously-diagnosed cataracts, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's lay testimony about in-service head injury that caused blurry vision.  See August 2017 hearing transcript.  For purposes of the opinion, the examiner should assume that this testimony is credible.  The examiner should also consider the November 2005 service treatment record documenting "traumatic cataract."  

d. Whether the Veteran has any current or previously-diagnosed tinea pedis, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's lay testimony about in-service treatment for tinea pedis as contained in the August 2017 hearing transcript.  For purposes of the opinion, the examiner should assume that this testimony is credible.  The examiner should also consider the December 2002 service treatment record indicating treatment for tinea.  

e. Whether the Veteran has any current or previously-diagnosed tinea pedis that (i) is proximately due to pes planus or (ii) was aggravated by pes planus.  For purposes of the opinion, the examiner should consider the Veteran's contention that his pes planus contributed to the spread of this condition on the bottom of his feet.

f. Whether the Veteran has any current or previously-diagnosed bilateral pes planus, and whether it is at least as likely as not that this disorder was aggravated beyond its natural course during service.  In rendering this opinion, the examiner should consider the Veteran's lay testimony about in-service foot pain as contained in the August 2017 hearing transcript.  For purposes of the opinion, the examiner should assume that this testimony is credible.  The examiner should also consider the October 2012 service examination indicating "Normal Arch."  

g. Whether the Veteran has any current or previously-diagnosed rhinitis, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service.  

h. Whether the Veteran has any current or previously-diagnosed rhinitis that (i) is proximately due to service-connected sinusitis or (ii) was aggravated by service-connected sinusitis.  

i. Whether the Veteran has any current or previously-diagnosed headaches, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's lay testimony about in-service headaches as contained in the August 2017 hearing transcript.  For purposes of the opinion, the examiner should assume that this testimony is credible.  The examiner should also consider service treatment records describing treatment for headaches, which are dated October 2204, June 2011, and July 2011.  

j. Whether the Veteran has any current or previously-diagnosed headaches that (i) are proximately due to sinusitis, rhinitis, or PTSD or (ii) were aggravated by sinusitis, rhinitis, or PTSD.  

k. If the Veteran does not have or has not had any current or previously-diagnosed headaches, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has demonstrated objective indicators of headaches due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since active military service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

A complete rationale should be provided for any opinions offered.  If any examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed TBI.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed TBI; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed TBI was incurred in the Veteran's service; and

c. If the Veteran does not have or has not had any current or previously-diagnosed TBI, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has demonstrated objective indicators of headaches due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since active military service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

In reaching these opinions, the examiner should consider the Veteran's testimony about in-service head injury as contained in the August 2017 VA examination.  For purposes of this opinion, the examiner should assume that the Veteran's testimony is credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected left long finger strain.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's left long finger strain is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


